Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/084,210 filed 2/28/20.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 2/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings are objected to because in accordance with 37 CFR 1.84(b), photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention which is clearly not the case in the instant application.  The photographs/photocopies in the instant application are not of sufficient quality so that all details in the photographs are reproducible in the printed patent as they are replete with shading that reduces the legibility.  Black and white drawings are required. India ink, or its equivalent that secures solid black lines, must be used for the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
View numbers must larger than the reference numbers [37 CFR 1.84(u)(2)];
Reference numbers should not be placed in the drawings so as to interfere with its comprehension [37 CFR 18.4(p)(2)];
Reference number 56 is not found; and
Several references numbers are hard to read due to the background shading of the photos.		
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 8 and 20, “the platform base” lacks antecedent basis.  Claim 8 depends from claim 1 and the base is not introduced until claim 7.  Similarly, claim 20 depends from claim 14 and the base is not introduced until claim 19.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,691,804 to Bunker.
Bunker provides a tree stand including a “step” 40 including two legs configured to engage a support structure / tree at a joined first leg end 44 having a pointed tip 50 and a crossbar 18 extending therebetween.  A platform 12 is installed to the “step” with first engagement features 46a/48a to the crossbar 18 and second engagement features 46/48 to the legs.
With respect to claim 5, the upper surface 26a of the metal grating is considered a traction enhancing feature.
With respect to claim 7, elements 20 and 24 are considered rails extending from base 22.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,691,804 to Bunker in view of U.S. Patent 2,609,781 to Gruetjen.
Bunker provides each of the elements of the claims as noted above except for proving scallops or notches on the top surface 26a.
Gruetjen teaches that at the time of the effective filing date of the invention it was know to provide the upper surface a grating with teeth 9 which are considered to meet the limitation of “scallops or notches as a non-slip feature.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,691,804 to Bunker. 
Bunker provides each of the elements of the claim as noted above except for one or more coatings applied to the metallic platform.
The examiner takes Official Notice that is it old and well known to coat metallic objects patricianly those used in an outdoor environment It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the metallic platform of Bunker could have been coated with for example a powder coating or paint for reasons such as ornamentation and/or weather protection.  There would have been no unexpected or unpredictable results obtained in coating the platform of Bunker. A person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 14-19 are allowed.

Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 3, 4, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Des.352,558 to Stepp provides a bracket for a tree climber which looks structurally the same as the disclosed step.
U.S. Patent 5,394,957 to Doby provides a hunting stand comprised of a device 30 which may be considered a step including two legs configured to engage a tree at 31 and a crossbar [Fig.6].  A platform 20 is installed to the step.  The platform does not include an engagement feature to the crossbar.
U.S. Patent 6,439,343 to Jorges et al. provides for a tree step in Figure 8 having two legs 10/20 each having a curvilinear transition 32/33 and a cross bar 47 extending between the legs.  No platform is installed to the step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/Primary Examiner, Art Unit 3636